Citation Nr: 0422859	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left ear 
disability.

2.  Entitlement to service connection for a right ear 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on active duty from September 1952 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for bilateral hearing loss.

In June 2003, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided, a transcript 
of which has been associated with the claims folder.

In acknowledgement of the veteran's request to testify at a 
hearing before a Member of the Board in Washington, the RO 
notified him in a letter dated May 2004 that his hearing was 
scheduled for July 2004.  Although the hearing notice was not 
returned as undeliverable, the veteran failed to report.  
Since that time, there is no indication in the record that 
the veteran has requested that the hearing be rescheduled.  
Under the circumstances, the Board determines that the 
veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2002).

Each ear disability will be considered separately due to the 
differing problems associated with each.


FINDINGS OF FACT


1.  The veteran's right eardrum was noted to have some 
scarring prior to his entry into service.

2.  In service, the veteran was found qualified for training 
as a radio operator.

3.  Subsequent to his training as a radio operator, the 
veteran was discharged because he had a disabling condition.

4.  The veteran now has complete perforation of the right 
tympanic membrane. perforation of his right tympanic membrane 
with hearing loss.

5.  The veteran does not have a disability of the left ear.

CONCLUSIONS OF LAW


1.  Service connection is not warranted for a left ear 
disability.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

2.  Service connection is warranted for the veteran's right 
ear .  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Air 
Force from September 1952 to June 1953.  He alleged that his 
current hearing loss was due to his exposure to high 
altitudes in a non-pressurized aircraft in service.  During 
his enlistment examination in September 1952, the examiner 
noted that the veteran's right eardrum sustained some 
scarring, but with no history of discharge.  The examination 
also noted that the veteran's right ear condition was non-
symptomatic and non-disqualifying.  

In February 1953, the veteran completed radio-operator 
fundamentals training, at which time he alleged he was given 
a hearing examination and deemed fit to be a radio operator.  
This examination is not associated with the claims folder.  
Following his radio-operator training, the veteran stated 
that he was flown in a non-pressurized aircraft from Keesler 
Air Force Base in Mississippi to MacDill Air Force Base in 
Florida.  During the flight, the veteran alleged that due to 
inclement weather, he and the crew of the non-pressurized 
aircraft were forced to maintain very high altitudes.  The 
veteran maintained that his right eardrum burst in flight.

After the flight to MacDill Air Force Base, the veteran 
alleged that upon discovering his hearing loss, his 
commanding officer informed him that he had the option of 
eardrum reconstruction surgery or to be honorably discharged.  
Service medical and personnel records associated with the 
claims folder do not reflect this allegation.  The service 
medical records indicated that the veteran was given an 
honorable discharge for a physical disability.  The 
memorandum associated with the application for discharge does 
not specify the physical disability for which the veteran was 
given the discharge.  On the separation examination, the 
examiner stated that the veteran had experienced gradual 
hearing loss since early childhood.  The examiner further 
stated that the examination revealed no disqualifying 
defects.

Following the submission of his claim in July 2002, the 
veteran returned the 21-4142 forms to the RO to obtain 
private medical records from Dr. D.M. and Dr. C.R.  These 
medical records are not associated with the claims folder.

The veteran submitted to a VA examination in October 2002.  
The examiner reported the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
60
85
85
LEFT
15
20
25
30
25

The veteran's Maryland CNC speech recognition scores were 84 
percent for his right ear and 94 percent for his left ear.  
The examiner stated that the veteran had mixed hearing loss 
of the right ear.  The hearing loss also demonstrated a 
conductive component that was consistent with a history of a 
perforated eardrum.  The examiner concluded by stating that 
an ear, nose and throat examination was necessary.

In November 2002, the veteran submitted to an ear, nose and 
throat examination.  The claims folder was not reviewed in 
conjunction with the examination.  The examiner stated that 
the veteran had a near total perforation of the tympanic 
membrane of the right ear, with no evidence of infection.  
The examiner opined that if substantiated by the record, the 
veteran's condition was consistent with an injury in service.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2003).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. §3.303(b) 
(2003).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2003). 

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2003); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinksi, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Grober, 10 Vet. App. 474, 479 
(1997).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2003).



Left Ear Disability

In July 2002, the veteran submitted his claim for bilateral 
hearing loss.  The supporting documentation submitted by the 
veteran and the documentation procured by the RO does not 
support the veteran's contention that he has bilateral 
hearing loss.

The veteran's entrance examination does not address any left 
ear disabilities.  The veteran's separation from service 
vaguely stated that he was discharged due to a physical 
disability, but there was no indication of a left ear disease 
or injury either before or during service.

The VA examination conducted in October 2002 found the 
following:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
30
25

The average decibels for the left ear were 25.  The Maryland 
CNC speech recognition score was 94 percent.  Diagnostic and 
clinical tests revealed that the veteran had normal hearing 
in his left ear.  

The veteran's current level of hearing in his left ear does 
not meet the requirements for service connection under 38 
C.F.R. §  3.385 (2003).  In the absence of a current 
disability of the left ear, service connection may not be 
granted.

Right Ear Disability

Upon entering active duty in the United States Air Force, the 
examiner noted that the veteran had some scarring of his 
right eardrum, but noted that it was non-symptomatic and non-
disqualifying.  In February 1953, the veteran then went on to 
radio-operator fundamentals training.  The veteran alleged 
that he was given a hearing examination before he was able to 
begin radio-operator training.  Although this examination is 
not associated with the claims folder, the Board notes that 
it is reasonable for the Air Force to ensure that it's radio 
operators have acceptable hearing levels.  The veteran then 
completed radio-operator training.  The veteran stated that 
he then volunteered for another assignment, and it was en 
route to MacDill Air Force Base in Florida that he sustained 
his injury.

The veteran claimed that during this non-pressurized flight 
between Mississippi and Florida, his being exposed to high 
altitudes in a non-pressurized aircraft was the cause of his 
ruptured eardrum.  Upon his arrival in Florida, the veteran 
alleged that he was taken to the hospital, and told that he 
would have to discuss options with his physician.  The 
veteran then alleged that his commanding officer told him 
that he could not complete the assignment he had volunteered 
for.  The veteran then claimed he was told he could attend 
supply school since his hearing had been affected.  There are 
no service personnel files associated with the claims folder 
that support this contention.  However, the service personnel 
files do reflect that the veteran completed his radio-
operator training course and that he was then assigned to 
attend supply school.

On the June 1953 Special Orders day sheet, the veteran was 
noted to have been honorably discharged by reason of a 
physical disqualification that existed prior to service.  The 
orders do not specifically state that the veteran suffered 
from right ear disabilities.  On the veteran's separation 
examination, the examiner stated that the veteran had gradual 
loss of hearing in early childhood and made reference to 
additional clinical records.  These records were not 
associated with the claims folder.  Finally, the examiner 
stated that there were no disqualifying defects.  The veteran 
was discharged due to a physical disqualification, yet the 
separation examination stated that he had no disqualifying 
defects.  This blatant inconsistency gives rise to reasonable 
doubt.

The records associated with the veteran's claim are 
incomplete.  Service medical and personnel records were 
damaged or lost.  The entrance examination noted slight 
scarring of the right eardrum, yet the discharge examination 
did not specifically state the veteran had an existing 
problem with his right ear.  The October 2002 examiner stated 
that the veteran's hearing loss was consistent with a history 
of a perforated eardrum.  The November 2002 VA ear, nose and 
throat examination revealed that the veteran had a near total 
perforation of the tympanic membrane.  
The examiner also stated that if substantiated by the record, 
the veteran suffered an impairing injury while in service.

Despite the fact that service medical and personnel records 
are missing from the claims folder, the circumstances raise 
the question of aggravation.  The veteran's right eardrum was 
noted to have slight scarring upon entrance into the service, 
the veteran was discharged for a physical disqualification, 
and the veteran suffers from a current disability.  Although 
there are gaps in the record, the records associated with the 
claim raise reasonable doubt.

The veteran's right ear injury is considered to have been 
aggravated by active service.  There is no specific finding 
that the veteran's perforated right tympanic membrane is due 
to the natural progress of a disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2003).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b) (2003).  The veteran's condition 
increased in severity during service.  At his entrance into 
service, the veteran was noted to have some right eardrum 
scarring.  The veteran alleged the reason for his discharge 
was loss of hearing in his right ear.  Aggravation may be 
conceded.  Id.

The evidence in this case is approximately balanced regarding 
the question of whether the pre-service right eardrum 
scarring underwent an increase in severity during the 
veteran's military duty.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for service 
connection for a right ear disability is granted, subject to 
the controlling laws and regulations, which govern awards of 
VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2003); see also Gilbert v. Derwinksi, 
1 Vet. App. 49 (1990).





ORDER


Entitlement to service connection for a left ear disability 
is denied.

Entitlement to service connection for a right ear disability 
is granted.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



